Citation Nr: 1437918	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  06-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from February 1970 to March 1972, including service in the Republic of Vietnam.  He also had periods of service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's claims for service connection for a heart disability and hypertension on a direct basis.  The RO also adjudicated the claims on a secondary basis in a February 2007 statement of the case, finding in part that because the Veteran was not service connected for posttraumatic stress disorder (PTSD), he could not receive service connection for a heart disability or hypertension secondary to PTSD.  The Veteran perfected an appeal, and the Board denied the claim in August 2012.  In March 2013, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision concerning the claim for service connection for hypertension and remand the matter to the Board for further development and re-adjudication.  That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with the terms of the Joint Motion.  

Pursuant to the Joint Motion, the Board remanded the case for further evidentiary development and adjudication in January 2014.  In that remand the Board instructed the agency of original jurisdiction (AOJ) to obtain an additional VA examination and then re-adjudicate the claim.  The AOJ obtained an additional VA examination in March 2014 and provided the Veteran a supplemental statement of the case (SSOC) in May 2014, in which the AOJ again denied the Veteran's service connection claim on a secondary basis.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

(The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2008.  A transcript of the hearing has been associated with the Veteran's claims file.)


FINDING OF FACT

The Veteran does not have hypertension that has been caused or made worse by service-connected PTSD.



CONCLUSION OF LAW

The Veteran does not have hypertension that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. 

In this respect, through July 2006 and October 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the July 2006 and October 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2006 and October 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the July 2006 and October 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment with VA treatment providers, have been associated with the claims file. The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained. 

The Veteran also underwent VA examination in May 2009, November 2010, and March 2014, with an addendum opinion added in July 2011, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing in April 2008.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 


II.  Analysis

In his initial claim for VA benefits, the Veteran indicated that he believed his hypertension had developed secondary to PTSD.  However, the RO construed the claim as an argument for award of service connection on both a direct and a secondary basis, adjudicating both theories of the claim in its February 2007 statement of the case.  The Board notes, however, that the Veteran has clarified on multiple occasions, including at his April 2008 hearing, that he believes his hypertension developed, not as a direct result of service, but secondary to his service-connected PTSD.  The Board will thus address his claim for service connection for hypertension on a secondary basis. 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim of service connection for hypertension was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant, in its adjudication of this claim for service connection. 

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at both private and VA facilities.  The Veteran's service records are silent as to any complaints of high blood pressure or any other associated complaints, and no hypertension was noted at his March 1972 separation examination.  Similarly, records from a November 1984 medical examination conducted during the Veteran's National Guard service reflect a normal vascular system.  No hypertension was noted at the time.  

Records of the Veteran's post-service treatment with VA providers reflect that he was initially seen in November 2002 for complaints of chest pain and waking up with a racing heart; no diagnosis was assigned at that time.  A cardiac imaging study conducted in April 2003 returned normal results.  He was again seen in June 2004 for heart palpitations; however, an echocardiogram conducted in July 2004 again returned normal results.  He was noted at a February 2005 treatment visit to have "chronic palpitations" and was assigned a diagnosis of hypertension in October 2005.  Further treatment records reflect that the Veteran has continued to receive treatment for hypertension, including continuous medications.  

Report of the May 2009 VA medical examination reflects that the examiner reviewed the claims file and the Veteran's medical history, identifying a diagnosis of hypertension, which he stated began around 1997 and occurred in conjunction with nightmares of his experiences in Vietnam.  The examiner assigned the Veteran a diagnosis of hypertension, and noted that the disorder "may be secondary to anxiety," although he noted that he was unable to opine that the Veteran's PTSD, and not "an underlying electrophysiologic heart defect," was the origin of the Veteran's hypertension.  The examiner noted that he was unable to establish an etiological link to PTSD as opposed to multiple other risk factors the Veteran displayed for hypertension, including hyperlipidemia, obesity, and dietary habits. 

At a November 2010 examination, the examiner noted that the Veteran was currently taking medication to treat hypertension and had a history of hypertension.  No etiological opinion was provided at the time.  

To correct this deficiency, and to comply with the directives of the March 2013 Joint Motion, the Veteran was  provided additional VA examination in March 2014.  At that examination, the examiner reviewed all the medical evidence of record and concluded that the Veteran's hypertension was not aggravated by his service-connected PTSD.  In so finding, the examiner noted that there was no evidence of record that the Veteran's PTSD was "of such chronic severity that would establish sustained release of catecholamines such that one's blood pressure would remain chronically elevated."  Rather, the examiner reasoned, the Veteran's records indicate "little if any treatment for any compromising and uncontrolled PTSD symptoms," showing at most "sporadic" occurrences of the nightmares the Veteran says triggered his increased hypertension symptoms.  The examiner also noted that there was no corroboration of the Veteran's claimed increases in blood pressure and that his medication did not reflect any increase in hypertension symptomatology.   

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on a secondary basis.  The Board finds that the greater weight of the medical evidence is against a finding of a link between the Veteran's hypertension and his service-connected PTSD. 

Because the question of whether a disability such as hypertension is related to another disorder such as PTSD is a medical question requiring expertise, the Board relies upon the May 2009 and March 2014 VA examiners' opinions.  The examination reports reflect that the examiners reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiners offered rationales for their opinions that the Veteran's hypertension was not likely related to service-connected PTSD, relying on the medical records and their medical expertise.  Specifically, the May 2009 examiner noted that, although hypertension "may" be related to anxiety, he was unable to establish such an etiological link based on the existence of multiple other likely etiologies and risk factors; thus, he concluded that the Veteran's diagnosed 

hypertension was not likely linked to his service-connected PTSD.  In addition, the March 2014 examiner specifically found that the Veteran's hypertension had not been worsened by his service-connected PTSD, explaining that the Veteran's medical records do not support such a finding given that he had not been shown to require increased medication or to experience worsening PTSD symptoms of such a degree that hypertension would have been made worse.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected PTSD and his hypertension.  In so finding, the Board notes that the May 2009 VA examination contains speculation regarding the etiology of the Veteran's hypertension, consisting of an initial statement that the Veteran's hypertension "may be secondary to anxiety."  However, in that opinion the examiner proceeded to clarify that there were also other more likely explanations for the Veteran's hypertension.  Although the Veteran has contended that he currently suffers from hypertension that is the result of his service-connected PTSD, the May 2009 VA examiner's opinion concludes that it would be only speculation to find that an etiological relationship existed between his hypertension and his PTSD.  The examiner offers further explanation that it is more likely that another etiology, such as underlying heart defect or risk factors for hypertension, is to blame for his current hypertension.  The Board thus finds that the May 2009 VA examiner's statements regarding a possible relationship between the Veteran's hypertension and his service-connected PTSD are of less evidentiary weight. 

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the May 2009 VA examiner found that he could not link the Veteran's hypertension to his service-connected PTSD without resorting to speculation.  Therefore, this 

medical opinion does not have the required degree of medical certainty for an award of service connection.  The strongest evidence in favor of the Veteran's claim is the speculative statement from the May 2009 VA examiner that hypertension "may be secondary to anxiety."  This evidence is outweighed by the ultimate conclusions offered by the examiner, who finally related the Veteran's hypertension, not to PTSD, but to other causative factors.  In that connection, the Board notes that in the May 2009 examination report, the examiner continued by stating that he was unable to link the Veteran's hypertension to PTSD, noting instead that the Veteran displayed multiple other risk factors for hypertension.  

The Board has considered the Veteran's contentions that his current hypertension was caused or worsened by his service-connected PTSD.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as whether his symptoms of PTSD either caused or worsened his hypertension.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition such as hypertension that requires testing to diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinions that his hypertension was not caused or aggravated by his service-connected PTSD.  Thus, the Veteran's own assertions as to the etiology of his hypertension has little probative value.

In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of secondary service connection for hypertension, that doctrine is not helpful to the claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for hypertension secondary to PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


